ORDER
PER CURIAM.
On consideration of Bar Counsel’s report regarding petitioner’s petition for reinstatement, the petition for reinstatement, and it appearing that petitioner filed his D.C. Bar R. XI, § 14(g) affidavit on May 21, 2012, thereby commencing his period of suspension that has now been completed, and therefore he is eligible to file his petition for reinstatement, it is
ORDERED that petitioner’s petition for reinstatement is granted. It is
FURTHER ORDERED that Michael V. Kuhn, Esquire, is hereby reinstated to the Bar of the District of Columbia.